Having considered the documents submitted by petitioner, we
                   are not persuaded that our intervention is warranted at this time.       Pan,
120 Nev. at 224, 228, 88 P.3d at 841, 844; Smith, 107 Nev. at 677, 818
                   P.2d at 851. Accordingly, we deny petitioner's writ petition. We trust that
                   the district court presiding over this matter will ensure that the Nye
                   County Sheriffs Office fulfills its legal obligations. See NRS 12.015(2)(b).
                               It is so ORDERED.'



                                                                 A--Lt                        J.
                                                                Hardesty



                                                                Douglas



                                                                Cherry



                   cc: Peter Jason Helfrich
                        Attorney General/Carson City
                         Eighth District Court Clerk




                         "In light of this order, petitioner's Motion to Extend Prison
                   Copywork Limit is denied. The clerk of this court is directed to file the
                   Appendix to Exhibits provisionally received in this court on October 1,
                   2014. Lastly, because the filing fee was waived for this writ petition, no
                   action needs to be taken regarding petitioner's October 21, 2014,
                   Application to Proceed In Forma Pauperis.


SUPREME COURT
        OF                                               2
     NEVADA


(0) I94Th    ex>